DETAILED ACTION
This office action addresses Applicant’s response filed on 7 March 2022.  Claims 1, 7, 8, 14, 15, and 21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0200820 to Strasser in view of Smith, “How formal reduces fault analysis for ISO 26262”, and US 2018/0349521 to Jana.
Regarding claim 1, Strasser discloses a non-transitory computer-readable storage medium storing instructions, which when executed by a processor, cause the processor to (¶81):
construct a formulation based on a design under verification (DUV) and a set of non-detected faults (NDFs) (¶46, 83), wherein said constructing the sequential equivalence checking formulation comprises:

creating a set of assumptions, each assumption forcing an input of the first model to be equal to a corresponding input of the second model (¶50), and
creating a set of assertions, each assertion requiring an output of the first model to be equal to a corresponding output of the second model (¶50).
In the event that Strasser is found to be unclear regarding the set of assumptions and the set of assertions, Smith also discloses creating a set of assumptions, each assumption forcing an input of the first model to be equal to a corresponding input of the second model, and creating a set of assertions, each assertion requiring an output of the first model to be equal to a corresponding output of the second model (p. 6, col. 2, par. 1).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Strasser and Smith, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of generating a formal sequential equivalence checking formulation for fault propagation analysis.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Strasser discloses sequential equivalence checking for determining whether an injected fault propagates to the design’s outputs, wherein a first model and second model receive the same input and their outputs are checked for 
Strasser does not appear to explicitly disclose that the set of NDFs do not falsify a first set of properties of the DUV.  Jana discloses a set of NDFs, wherein the set of NDFs do not falsify a first set of properties of the DUV (¶43).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Strasser, Smith, and Jana, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of performing fault propagation analysis on NDFs.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Strasser discloses sequential equivalence checking for determining whether faults propagate to outputs, classifies faults that are non-detected as being either propagating or non-propagating; in particular, Strasser notes that non-detected but propagating faults are dangerous, whereas non-detected by non-propagating faults are safe.  Jana discloses determining non-detected faults as those that do not falsify a set of properties expressing user assertions/tests.  Thus, the teachings of Jana are 
Strasser does not appear to explicitly disclose adding a fault register, wherein each bit of the fault register corresponds to an enable signal that injects a corresponding NDF into the second model, creating a second set of properties, each property expressed as an implication from a bit in the fault register to a conjunction of the set of assertions, use a formal sequential equivalence checking tool to prove the second set of properties in the sequential equivalence checking formulation; and  for each property in the second set of properties that is disproven by the formal sequential equivalence checking tool, classify a corresponding NDF in the set of NDFs as an observable NDF, wherein each observable NDF propagates to at least one output of the DUV.
However, Strasser does disclose using a formal sequential equivalence checking tool to prove that the outputs of the first and second model are equivalent when faults are injected, and if the output of the first and second model are not equivalent, classifying the corresponding injected fault as an observable fault, wherein each observable fault propagates to at least one output of the DUV (¶50).  Jana then discloses an improved fault injection and formal verification process where multiple faults can checked simultaneously by injecting the faults using a fault register, each bit of the fault register corresponds 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Strasser, Smith, and Jana, because doing so would have involved merely the routine use of a known technique to improve similar devices/methods in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Strasser discloses fault propagation analysis in which faults are injected into a design, and sequential equivalence checking is performed between the original design and the fault-injected design.  As discussed above, Smith provides explicit disclosure of the problem formulation for sequential equivalence checking, where assertions 
Regarding claim 7, Strasser discloses that the formal sequential equivalence checking tool provides a counter-example trace for each fault that propagates to the outputs and providing the counter-example trace to the user (¶50), but does not appear to explicitly disclose each property in the second set of properties that is disproven.  As discussed above with regard to claim 1, Jana discloses a technique for simultaneous fault injection and analysis, in which a second set of properties express implications from a bit in a fault register (corresponding to each injected fault) to a conjunction of the assertions being evaluated.  When applied to the sequential equivalence checking of Strasser and Smith, the assertions would be the requirements that the outputs of the original and fault-injected design be equivalent, and so a fault that propagates to the output would be indicated by its corresponding property being disproven 
Claims 8 and 14 are directed to apparatuses for performing the same process as in claims 1 and 7, and are rejected under the same reasoning.  Strasser further discloses apparatuses comprising memory and processor for performing the claimed process (¶81).
Claims 15 and 21 are directed to the same process recited in claims 1 and 7, and are rejected under the same reasoning.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 8, 14, 15, and 21 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12 March 2022